Citation Nr: 1719363	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Entitlement to nonservice-connected VA pension benefits.

2. Entitlement to service connection for residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision by the VA RO Pension Management Center in St. Paul, Minnesota, that denied entitlement to nonservice-connected disability pension with special monthly pension benefits.

This case also comes to the Board on appeal from a September 2016 RO decision that in pertinent part, denied service connection for residuals of a broken nose.

The Veteran initially requested a Board hearing, but withdrew his request in February 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a nasal fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected VA pension benefits have not been satisfied. 38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks nonservice-connected pension benefits. This case is one in which the law, and not the facts, is dispositive of the issue. Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). In any event, an April 2014 letter from the RO informing the Veteran of its decision also informed the Veteran of the criteria governing entitlement to nonservice-connected pension, and the claim was subsequently readjudicated in a November 2014 statement of the case and an April 2015 supplemental statement of the case. The Veteran has been provided the opportunity to submit evidence and argument in support of his claim. Written statements reflect that the Veteran had actual knowledge of the requirements necessary to obtain nonservice-connected pension. As a result, any defect in notice is not prejudicial. See George-Harvey v. Nicholson, 21 Vet. App. 334, 339-40 (2007). In any event, VA has obtained the Veteran's military records relevant to his claim.

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521 (a). To be eligible for nonservice connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521 (j) (West 2014); 38 C.F.R. §  3.3 (a)(3) (2016). 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

The Veteran essentially contends that the law and regulations authorizing nonservice-connected pension benefits to some veterans, but not others, is unfair. He stated that the claimed benefits should be awarded because he served his country honorably, and he should be judged based on his experiences in service and not based on whether the country was at war. See his November 2014 substantive appeal.

While the Board understands and acknowledges the Veteran's arguments, the Board is bound by VA laws and regulations on all matters, including this one. 38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. §§ 19.5 , 20.101(a) (2016). The applicable laws and regulations treating wartime veterans differently than non-wartime veterans for purposes of determining eligibility for nonservice-connected pension benefits have been found constitutional. Fischer v. West, 11 Vet. App. 121, 123-24 (1998). Moreover, the Board does not have jurisdiction to rule on constitutional issues. 38 U.S.C.A. § 7104; Johnson v. Robison, 415 U.S. 361, 368 (1974) (internal citations omitted), superseded by statute; see also Saunders v. Brown, 4 Vet. App. 320, 326 (1993) (citing Johnson) ("[i]t has generally been thought that the adjudication of the constitutionality of congressional enactments is 'beyond the jurisdiction of administrative agencies,' including the BVA."). Consequently, the Board must decide the Veteran's appeal on the basis of his dates of service as documented in his service records.

Here, the record does not reflect, nor does the Veteran contend, that he had active duty service during any period of war. His DD Form 214 documents his service from May 12, 1959 to May 11, 1963, between two periods of war. Notably, the Korean conflict occurred from June 27, 1950 through January 31, 1955, and the Vietnam era began on August 5, 1964 for Veterans, as in this case, who did not serve in the Republic of Vietnam. 38 U.S.C.A. § 101 (9), (29); 38 C.F.R. § 3.2 (e), (f). Therefore, because the Veteran's service was not during a period of war, he does not meet the basic eligibility requirements for nonservice-connected pension benefits. See 38 U.S.C. § 1521 ; 38 C.F.R. §§ 3.2, 3.3. Where, as here, the law and not the evidence is dispositive, the Veteran's claim for nonservice-connected pension benefits must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

The Veteran contends that he broke his nose in a fall during service and has a current deviated nasal septum as a result.

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has repeatedly stated that he sought private medical treatment for a nose disability from a local "nose doctor" in 1963 shortly after separation from service, but has not identified the doctor. See his statements received in January 2015 and November 2016. Records of such treatment are not on file. 

The Veteran should be asked to identify the doctor he mentioned, and the AOJ should attempt to obtain these relevant treatment records. 38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify the local "nose doctor" who treated him for a nose disorder shortly after separation from service.  Obtain an appropriate release for procurement of those records from the Veteran.  Request such records and associate them with the electronic claims file. 

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

2. Then, readjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the Veteran should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond.

The Vetera has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


